PER CURIAM.
Susan McCoy appeals the district court’s order accepting the recommendation of the magistrate judge, awarding summary judgment to Defendant, and dismissing McCoy’s employment discrimination action. We have reviewed the record and *338find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McCoy v. Merrill Lynch, No. CA-03-491-2-23BG (D.S.C. Jan. 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED